Citation Nr: 9907653	
Decision Date: 03/22/99    Archive Date: 03/31/99

DOCKET NO.  91-44 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a bilateral knee 
disorder.

2.  Entitlement to service connection for a bilateral elbow 
disorder, a bilateral wrist disorder, a bilateral hand 
disorder, a bilateral ankle disorder, a cervical spine 
disorder, and a lumbar spine disorder.

3.  Entitlement to an increased evaluation for bursitis of 
the right shoulder, currently evaluated as 10 percent 
disabling.

4.  Entitlement to an increased evaluation for bursitis of 
the left shoulder, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Helinski, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1973 to 
March 1975.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 1990 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which denied the benefits sought on 
appeal.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  In a March 1975 rating decision, service connection was 
denied for a bilateral knee disorder; the veteran did not 
file a timely appeal as to that decision.

3.  Evidence received subsequent to the March 1975 rating 
decision, either alone or in conjunction with evidence 
previously of record, is not so significant that it must be 
considered in order to fairly decide the merits of the claim 
for entitlement to service connection for a bilateral knee 
disorder.

4.  There is no competent medical evidence of record that the 
veteran currently has a bilateral elbow disorder, a bilateral 
wrist disorder, a bilateral hand disorder, a bilateral ankle 
disorder, a cervical spine disorder, and/or a lumbar spine 
disorder, which is related to an incident of the veteran's 
active military service.  

5.  The veteran's right shoulder bursitis is currently 
productive of no more than minimal limitation of motion.

6.  The veteran's left shoulder bursitis is currently 
productive of no more than minimal limitation of motion.


CONCLUSIONS OF LAW

1.  The March 1975 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 1991).  

2.  Evidence received subsequent to the March 1975 rating 
decision is not new and material, and the veteran's claim of 
entitlement to service connection for a bilateral knee 
disorder has not been reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (1998).

3.  The veteran has not presented evidence of well grounded 
claims for service connection for a bilateral elbow disorder, 
a bilateral wrist disorder, a bilateral hand disorder, a 
bilateral ankle disorder, a cervical spine disorder, and/or a 
lumbar spine disorder.  38 U.S.C.A. § 5107 (West 1991).
4.  The schedular criteria for an evaluation in excess of 10 
percent for right shoulder bursitis have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.40-4.46, 4.59, 4.71a, Diagnostic Codes 5019, 5003 
(1998). 
5.  The schedular criteria for an evaluation in excess of 10 
percent for left shoulder bursitis have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.40-4.46, 4.59, 4.71a, Diagnostic Codes 5019, 5003 
(1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that this appeal was previously 
before the Board on more than one occasion, and remanded in 
June 1992, June 1994, and September 1995 for further 
development, including scheduling additional VA examinations.  
A review of the record reveals that the requested VA 
examinations were never conducted, in part due to a lack of 
cooperation from the veteran.  The most recent BVA Remand of 
record, dated in September 1995, reveals that the veteran was 
incarcerated in December 1992, which is why he was 
unavailable for VA examination around that time.  Apparently, 
the veteran was paroled in April 1994, so the case was 
remanded again in an attempt to conduct the VA examinations.  
However, problems then arose in contacting the veteran, as 
several letters were returned to the VA as undeliverable.  

Nevertheless, the most recent evidence of record reveals that 
in September 1997, the veteran contacted the RO by telephone, 
and informed the RO of his new address.  In December 1997, 
the veteran contacted the RO again by telephone, and 
indicated that he had missed a VA examination scheduled in 
early December, but that he wished to reschedule that 
examination.  In January 1998, the RO sent the veteran a 
letter requesting information as to why he missed the last VA 
examination, so that they could take action on his request 
for another examination.  That letter was sent to the 
veteran's most recent address of record, and was not returned 
as undeliverable, yet the veteran failed to respond to that 
letter.  Additionally, the RO sent the veteran a letter in 
April 1998, requesting information as to any other medical 
providers who may have treated him since service separation.  
The veteran also did not respond to that letter.  The law 
provides that when a claimant fails to report for an 
examination scheduled in conjunction with a claim, the claim 
shall be rated based on the evidence of record or denied 
depending on the type of claim. 38 C.F.R. § 3.655(b) (c) 
(1998); see Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991)("[t]he duty to assist is not always a one-way 
street.").  As such, the Board will proceed with this appeal 
based on the present record.

I.  New and Material Evidence - Bilateral Knee Disorder

In a March 1975 rating decision, service connection was 
denied for a bilateral knee disorder, on the basis that there 
was no evidence of a current bilateral knee disorder.  The 
veteran was notified of the March 1975 rating decision and 
his appellate rights by VA letter dated in April 1976, but he 
did not file a timely notice of disagreement or substantive 
appeal as to the March 1975 rating decision, and that 
decision became final.  See 38 U.S.C.A. § 7105 (West 1991).

According to the law, if new and material evidence is 
presented or secured with respect to a claim that has been 
finally disallowed, the claim shall be reopened and reviewed.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New and material 
evidence is evidence that was not previously of record, and 
which bears directly and substantially upon the specific 
matter under consideration.  Such evidence must not be 
cumulative or redundant, and it must, either alone or in 
conjunction with evidence previously of record, be so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. Sept. 16, 1998). 

In September 1990, the veteran filed a claim to reopen his 
claim for service connection for a bilateral knee disorder.  
The Board has reviewed all the evidence of record that was 
associated with the veteran's claims file subsequent to the 
March 1975 rating decision, however, the record is devoid of 
any medical evidence of a current bilateral knee disability 
that is related to an incident of the veteran's military 
service.  The record contains VA medical records, which 
reflect that the veteran was seen with complaints of left 
knee pain, but there is no competent medical evidence of a 
diagnosis of a left knee disorder that is related to the 
veteran's military service, and the record is virtually 
silent for any complaints regarding the right knee.  In 
January 1990, the veteran was seen in a VA medical center for 
complaints associated with an incident the prior day, in 
which he fell on his left knee.  It was noted that he had had 
a left knee arthroscopy in February 1989.  The knee was not 
swollen, and there was full extension, flexion to 30 degrees.  
An October 1990 VA examination report also noted arthroscopic 
scarring of the left knee, but there were no abnormalities 
noted at that time.  In July 1991, the veteran testified 
before a hearing officer at the RO that he had pain in his 
knees since service, and that following service separation he 
underwent surgery on his left knee.  The veteran was not 
clear as to when or where he had the surgery, and there do 
not appear to be any surgical reports of record. 

The Board has thoroughly reviewed all the evidence of record, 
as summarized above.  Moreover, in doing so, the Board 
reiterates that the March 1975 rating decision denied service 
connection for a bilateral keen disorder on the basis that 
there was no evidence of a current disability.  Based on a 
review of the entire record, the Board finds that for the 
reasons set forth below, the veteran has not submitted new 
and material evidence of such significance that it must be 
considered in order to fairly adjudicate the merits of the 
veteran's claim.  See 38 C.F.R. § 3.156(a). 

The Board acknowledges that the evidence submitted subsequent 
to the March 1975 rating decision is new, in the sense that 
it was not previously of record.  However, the "new" 
evidence is not material, as it does not bear directly and 
substantially upon the specific matter under consideration, 
in that it does not establish that the veteran currently has 
a bilateral knee disorder that is related to an incident of 
his active military service.  In fact, most of the "new" 
medical evidence contains references to the veteran's 
complaints of knee pain, but there are no clinical findings 
of a knee disorder that has been medically linked to the 
veteran's military service.

The Board fully acknowledges the veteran's contentions of 
record that he was a paratrooper in service, and that he 
feels that his knees manifest residuals of the impact from 
his paratrooping days.  Nevertheless, inasmuch as competent 
medical evidence on this point has not been presented, in the 
context of this appeal, unsupported lay evidence, even if 
considered "new," may not serve as a predicate to reopen 
the previously disallowed claim.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1995).  

In short, the law is clear that the veteran may only reopen 
his claim for service connection for a bilateral knee 
disorder if new and material evidence is submitted.  Here, as 
set forth above, such evidence would include competent 
medical evidence of an in-service knee disorder or injury, 
and a nexus between a current medical diagnosis of the 
claimed condition, and an incident of military service.  No 
such evidence has been associated with the record.  
Furthermore, the Board is unaware of the existence of any 
evidence that if obtained, would constitute new and material 
evidence sufficient to reopen the veteran's claim.  See 
McKnight v. Gober, 131 F.3d 1483, 1485 ( Fed. Cir. 1997). 

Accordingly, the Board must conclude that the benefit sought 
on appeal must be denied.  The Board views its discussion as 
sufficient to inform the veteran of the elements necessary to 
reopen his claim for service connection for a bilateral knee 
disorder, and an explanation as to why his current attempt to 
reopen his claim must fail.  See Graves v. Brown, 9 Vet. App. 
172, 173 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995).

II.  Service Connection

The law provides that service connection may be granted for a 
disability resulting from an injury or disease incurred or 
aggravated while in active service.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (1998).  In reviewing a claim for 
service connection, the initial question is whether the claim 
is well grounded.  The veteran has "the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 Vet. App. 69, 73 
(1995).  A well grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of § [5107]."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990). 

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate "medical evidence of a 
current disability; medical evidence, or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury."  Epps v. Gober, 126 F. 3d 
1464, 1468 (1997).  

Alternatively, the United States Court of Veterans Appeals 
(Court) has indicated that a claim may be well grounded based 
on application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b).  See 
Savage v. Gober, 10 Vet. App. 488 (1997).  The Court held 
that the chronicity provision applies where there is 
evidence, regardless of its date, which shows that an 
appellant had a chronic condition either in service or during 
an applicable presumption period and that the appellant still 
has such condition.  Savage, 10 Vet. App. at 498.  That 
evidence must be medical, unless it relates to a condition 
that the Court has indicated may be attested to by lay 
observation.  Id.  If the chronicity provision does not 
apply, a claim may still be well grounded "if the condition 
is observed during service or any applicable presumption 
period, continuity of symptomatology is demonstrated 
thereafter, and competent evidence relates the present 
condition to that symptomatology."  Id.  

In the present case, the veteran contends that he currently 
has a bilateral elbow disorder, a bilateral wrist disorder, a 
bilateral hand disorder, a bilateral ankle disorder, a 
cervical spine disorder, and/or a lumbar spine disorder, 
which are related to an incident of his active military 
service.  The Board has thoroughly reviewed the evidence of 
record, however, the record is negative for any current 
diagnosis of any of the claimed disorders, and the veteran's 
appeal must be denied on that basis.  See Epps, 126 F. 3d at 
1468.

Initially, the Board notes that the veteran's service medical 
records are negative for any findings related to the claimed 
disorders.  Further, following the veteran's separation from 
service, there are numerous VA medical records in which the 
veteran reports complaints of joint pain.  However, aside 
from the veteran's own statements and hearing testimony, 
there is no competent medical evidence of record of a current 
diagnosis of any of the claimed disorders.  Further, the 
evidence is negative for either a cervical spine disorder or 
a lumbar spine disorder.  As the veteran does not have any 
medical expertise or training, he is not competent to 
diagnose the presence of a current disorder or to causally 
relate any current disorder to his active service.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (lay assertions 
of medical etiology cannot constitute evidence to render a 
claim well grounded under section 5107(a)); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992) (laypersons are 
not competent to render medical opinions).  Rather, competent 
medical evidence is required to establish both a current 
diagnosis, and a nexus, or link, to active military service, 
in order to satisfy the elements required for a well grounded 
claim.  

In the absence of the required competent medical evidence, 
the veteran's claims for service connection for a bilateral 
elbow disorder, a bilateral wrist disorder, a bilateral hand 
disorder, a bilateral ankle disorder, a cervical spine 
disorder, and/or a lumbar spine disorder must fail as not 
well grounded, and VA does not have a duty to further assist 
the veteran in the development of facts pertinent to his 
service connection claims.  See Epps, 126 F.3d at 1469 
("there is nothing in the text of [38 U.S.C.A.] § 5107 to 
suggest that the [VA] has a duty to assist a claimant until 
the claimant meets his or her burden of establishing a 'well 
grounded' claim").

As noted earlier, several attempts were made to schedule the 
veteran for further examination.  However, the veteran failed 
to cooperate in those efforts, and the Board's decision is 
based on the available record.  The Board is aware of no 
circumstances in this matter which would put VA on notice 
that relevant evidence may exist or could be obtained, which, 
if true, would make the veteran's service connection claims 
"plausible," and which the RO has not already attempted to 
obtain.   See generally McKnight v. Gober, 131 F.3d 1483, 
1484-5 (Fed. Cir. 1997).

The Board views its discussion as sufficient to inform the 
veteran of the evidence necessary to complete his application 
for service connection for a bilateral elbow disorder, a 
bilateral wrist disorder, a bilateral hand disorder, a 
bilateral ankle disorder, a cervical spine disorder, and/or a 
lumbar spine disorder.  In that regard, competent medical 
evidence would be required of a current diagnosis of each 
claimed disorders and of a nexus between the current disorder 
and the veteran's active service.

III.  Increased Ratings

As a preliminary matter, the Board finds that the veteran's 
claims for an evaluation in excess of 10 percent for bursitis 
of the right shoulder, and for an evaluation in excess of 10 
percent for bursitis of the left shoulder are "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  A claim that a service-connected condition has become 
more severe is well grounded where the claimant asserts that 
a higher rating is justified due to an increase in severity.  
See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle 
v. Derwinski, 2 Vet. App. 629, 631-632 (1992).  The Board is 
also satisfied that all relevant facts have been properly and 
sufficiently developed.  Accordingly, no further development 
is required to comply with the duty to assist the veteran in 
establishing his claims.  See 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities.  These criteria 
are based on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (1998).  When an 
unlisted condition is encountered, it is permissible to rate 
under a closely related disease or injury in which the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. §§  4.20, 4.27.  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  Additionally, after careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  The 
veteran's entire history is reviewed when making a disability 
evaluation.  38 C.F.R. § 4.1.  However, the current level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

The Board notes that in evaluating disabilities of the 
musculoskeletal system it is necessary to consider functional 
loss due to flare-ups, fatigability, incoordination, pain on 
movements, and weakness.  See DeLuca v. Brown, 8 Vet. App. 
202, 206-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

In a March 1975 rating decision, the veteran was granted 
service connection for bursitis of the right and left 
shoulders, and each shoulder was assigned a 10 percent 
evaluation.  That decision was based on evidence that 
included the veteran's service medical records, and a post-
service VA examination dated in January 1976.  The veteran's 
service medical records reveal that the veteran was seen in 
service for minor shoulder injuries, related to his duties as 
a paratrooper.  In the January 1976 VA examination, the 
veteran's shoulders were essentially normal, aside from the 
veteran's complaints of pain.  The 10 percent evaluation 
assigned for each shoulder has remained in effect, and is the 
subject of this appeal.

In an August 1983 VA examination, the veteran was noted to 
have slight atrophy in his shoulder musculature, bilaterally.  
There was 30 degrees limitation of flexion and abduction of 
the shoulders, and 20 degrees restriction of both internal 
and external rotation of the shoulders.  In July 1991, the 
veteran testified before a hearing officer that his shoulders 
caused him pain upon normal activity.  

The RO assigned the veteran a 10 percent evaluation for 
shoulder bursitis pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 5019, which rates bursitis on limitation of motion, as 
degenerative arthritis.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  Shoulder motion is rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5201, and a minimum evaluation of 20 percent 
is assigned if there is evidence that the arm motion is 
limited to the shoulder level.  The Board notes that 
Diagnostic Code 5003 provides that if the limitation of 
motion of the joint involved is noncompensable under the 
appropriate diagnostic code, then a rating of 10 percent is 
for application for each major joint.  

The Board finds that the evidence of record provides no basis 
for an evaluation in excess of 10 percent for a right 
shoulder disability or for an evaluation in excess of 10 
percent for a left shoulder disability, and the appeal must 
be denied.  As noted earlier in this decision, several 
attempts were made to schedule the veteran for an examination 
to ascertain the current nature and severity of the veteran's 
shoulder disabilities.  However, those attempts had negative 
results.  As such, the most recent evidence of record 
regarding the veteran's shoulders is dated almost ten years 
ago.  Furthermore, that evidence does not reflect that the 
veteran's arm motion was limited to his shoulder level.  
Thus, there is no basis to assign a 20 percent evaluation for 
the veteran's shoulder disabilities, pursuant to the 
applicable rating criteria noted above.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5019, 5201. Furthermore, the 
Board finds no other potentially applicable rating codes that 
would afford a higher rating, see Schafrath v. Derwinski, 1 
Vet. App. 589, 593 (1991), and the Board finds that the 
currently assigned 10 percent evaluations contemplate the 
veteran's complaints of pain on use for each shoulder.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206-7 
(1995).  In short, the Board finds that the currently 
assigned 10 percent evaluations are appropriate, and there is 
no basis for higher evaluations at this time.  

In reaching the above determinations, the Board has 
considered the complete history of the veteran's shoulder 
disabilities, as well as current clinical manifestations of 
those disabilities and any effect on the veteran's earning 
capacity.  See 38 C.F.R. §§ 4.1, 4.2, 4.41.  The functional 
impairment which can be attributed to pain or weakness has 
also been considered, see 38 C.F.R. § 4.40, 4.45, 4.59 and 
DeLuca, 8 Vet. App. at 206-207, along with all other 
pertinent aspects of 38 C.F.R. Parts 3 and 4.  However, the 
most recent evidence of record, as outlined above, does not 
demonstrate more than a 10 percent evaluation for a right 
shoulder disability and a 10 percent evaluation for a left 
shoulder disability.  Should the veteran's disability picture 
change in the future, he may be able to meet the criteria for 
a higher evaluation, but at present, there is no basis for 
assignment of higher evaluations.  See 38 C.F.R. § 4.1.

Finally, the Board acknowledges the veteran's contentions 
that his shoulder disabilities have interfered with his 
ability to retain and maintain employment, in that the pain 
affects his normal activity.  However, the Board points out 
that the VA Schedule for Rating Disabilities contemplates 
average impairment in earning capacity, and the Board finds 
no evidence of record that the veteran's right and left 
shoulder disabilities have caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluations), or necessitated any recent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Thus, the 
Board finds no basis for extra-schedular consideration, and, 
hence, the Board is not required to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) for assignment of an extra-schedular 
evaluation.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

New and material evidence has not been presented to reopen a 
claim for service connection for a bilateral knee disability, 
and the claim is denied.

In the absence of evidence of well grounded claim, service 
connection for a bilateral elbow disorder, a bilateral wrist 
disorder, a bilateral hand disorder, a bilateral ankle 
disorder, a cervical spine disorder, and/or a lumbar spine 
disorder is denied.

The schedular criteria for an evaluation in excess of 10 
percent for right shoulder bursitis is denied.

The schedular criteria for an evaluation in excess of 10 
percent for left shoulder bursitis is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



Department of Veterans Affairs

